Title: From Thomas Jefferson to Thomas Earle, 24 September 1823
From: Jefferson, Thomas
To: Earle, Thomas


Sir
Monticello
Sep. 24. 23.
Your letter of Aug. 28 with the pamphlet accompanying it was not recieved until the 8th instant.That our creator made the earth for the use of the living and not of the dead; that those who exist not, can have no use nor right in it, no authority or power over it; that one generation of men cannot  foreclose or burthen it’s use to another, which comes to it in it’s own right, and by the same divine beneficence; that a preceding generation cannot bind a succeeding one by it’s laws or contracts; these deriving their obligation from the will of the existing majority, and that majority being removed by death  another  comes in it’s place, with a will equally free to make it’s own laws and contracts; these are axioms so self evident that no explanation can make them plainer. for he is not to be reasoned  who says that non-existence can controul existence, or that nothing can move something. they are axioms  also pregnant with salutary consequences.  The laws of civil society indeed for the encoragement of industry, give the property of the parent to his family on his death; and in most civilized countries permit him even to give it, by testament, to whom he pleases. And it is also found more convenient to suffer the laws of our predecessors to stand on our implied assent, as if positively re-enacted, until the existing majority positively repeals them. but this does not lessen the right of that majority to repeal, whenever a change of circumstances, or of will calls for it. habit alone confounds what is civil practice with natural right.  On the merits of the pamphlet I say nothing of course; having found it necessary to decline giving opinions on books, even when desired. for the functions of a Reviewer I have neither time, talent nor inclination and I trust that, on reflection, your indulgence will not think unreasonable my unwillingness to embark in an office of so little enticement. with my thanks for the pamphlet be pleased to accept the assurance of my great respect.Th: Jefferson